Exhibit 10.1
SEPARATION AGREEMENT
          SEPARATION AGREEMENT dated the 12th day of December, 2010, between
VALEANT PHARMACEUTICALS INTERNATIONAL, INC. (the “Corporation”) and WILLIAM M.
WELLS (“Mr. Wells”).
          WHEREAS Mr. Wells is serving as Non-Executive Chairman of the
Corporation, pursuant to an Agreement entered into on June 20, 2010 (the “2010
Agreement”) and is a director of the Corporation;
          WHEREAS Mr. Wells has ceased serving as President and Chairman of
Biovail Laboratories International SRL (“BLS”) and, in connection with such
resignation entered into a Separation Agreement with the Corporation and BLS,
effective as of the date hereof (the “BLS Separation Agreement”);
          WHEREAS Mr. Wells has determined to resign his position as
Non-Executive Chairman and as a director of the Corporation to pursue other
interests;
          WHEREAS the Corporation and Mr. Wells desire to enter into this
Separation Agreement (this “Agreement”) to set forth the parties’ agreement as
to Mr. Wells’ entitlements and continuing obligations as a consequence of his
termination of service to the Corporation; and
          WHEREAS concurrently with the execution of this Agreement, Mr. Wells
will be executing a resignation letter, resigning from his positions as
Non-Executive Chairman and as a director of the Corporation.
          NOW THEREFORE IN CONSIDERATION of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the parties hereto agree as follows:

1.   Capitalized Terms. Unless otherwise defined herein, capitalized terms shall
have the meaning set forth in the 2010 Agreement.   2.   End of Term. The
parties agree that, effective immediately, the Term is ended, Mr. Wells’ service
as Non-Executive Chairman and as a director of the Corporation have terminated,
and Mr. Wells shall cease to have any obligations to perform General Services.  
3.   Remuneration Upon Termination. The parties acknowledge that as a result of
Mr. Wells’ termination of service as Non-Executive Chairman and director of the
Corporation, he shall be entitled to the following:

  (a)   Notwithstanding anything in the 2010 Agreement, subject to Mr. Wells
executing the general release of claims attached as Annex A to the BLS
Separation Agreement (the “Release”) within 21 days following the date hereof,
and the applicable revocation period elapsing without Mr. Wells revoking the
Release, $480,769 payable within 30 days following the date hereof, representing
the cash

 



--------------------------------------------------------------------------------



 



      value of the General Services Fee that Mr. Wells would have received had
he continued to serve as Non-Executive Chairman and as a director of the
Corporation pursuant to the 2010 Agreement through the date of the Corporation’s
2012 annual meeting; and

  (b)   reimbursement for any incurred but unreimbursed expenses, subject to the
terms set forth in the 2010 Agreement.

    In addition, Mr. Wells shall be entitled to retain vested equity awards
granted to Mr. Wells in connection with his provision of General Services.
Except as set forth in this Section 3, Mr. Wells shall not be entitled to any
additional remuneration in connection with his resignation as Non-Executive
Chairman and as a director of the Corporation.   4.   Continuing Obligations.
Mr. Wells acknowledges that the provisions of Article VIII of the 2010 Agreement
shall continue to apply following the date hereof.   5.   Entire Agreement;
Effect on the BLS Separation Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
cancels and supersedes any prior understandings and agreements between the
parties with respect thereto, including the 2010 Agreement, except as expressly
set forth herein. Notwithstanding the foregoing, nothing herein shall affect the
terms of the BLS Separation Agreement which shall remain in full force and
effect.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

            VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
      By:   /s/ J. Michael Pearson         J. Michael Pearson, Chief Executive
Officer              /s/ William M. Wells       WILLIAM M. WELLS           

3